Name: Directive 2009/42/EC of the European Parliament and of the Council of 6 May 2009 on statistical returns in respect of carriage of goods and passengers by sea (Recast) (Text with EEA relevance)
 Type: Directive
 Subject Matter: economic analysis;  organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 2009-06-06

 6.6.2009 EN Official Journal of the European Union L 141/29 DIRECTIVE 2009/42/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 May 2009 on statistical returns in respect of carriage of goods and passengers by sea (Recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) To carry out the tasks entrusted to it in the context of the common maritime transport policy, the Commission (Eurostat) should have at its disposal comparable, reliable, synchronised and regular statistical data on the scale and development of the carriage of goods and passengers by sea to and from the Community, between Member States and for domestic sea transport. (3) It is also important for Member States and economic operators to have a good knowledge of the maritime transport market. (4) The collection of Community statistical data on a comparable or harmonised basis makes it possible to establish an integrated system providing reliable, consistent and up-to-date information. (5) The data on the transport of goods and passengers by sea have to be made comparable between Member States and between the different modes of transport. (6) In accordance with the principle of subsidiarity, the creation of common statistical standards enabling harmonised information to be produced can only be tackled efficiently at Community level. Data will be collected in each Member State under the authority of the bodies and institutions in charge of compiling official statistics. (7) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (8) In particular, the Commission should be empowered to adopt certain detailed rules for implementing this Directive. Since those measures are of general scope and are designed to amend non-essential elements of this Directive, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (9) The new elements introduced into this Directive only concern the committee procedures. They therefore do not need to be transposed by the Member States. (10) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directive set out in Annex IX, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 Collection of statistical data Member States shall collect Community statistics on the carriage of goods and passengers by seagoing vessels calling at ports in their territories. Article 2 Definitions For the purposes of this Directive: (a) carriage of goods and passengers by sea means the movement of goods and passengers using seagoing vessels, on voyages which are undertaken wholly or partly at sea. The scope of this Directive shall also include goods: (i) shipped to offshore installations; (ii) reclaimed from the seabed and unloaded in ports. Bunkers and stores supplied to vessels shall be excluded from the scope of this Directive; (b) seagoing vessels means vessels other than those which navigate exclusively in inland waters or in waters within, or closely adjacent to, sheltered waters or areas where port regulations apply. This Directive shall not apply to fish-catching vessels, fish-processing vessels, vessels for drilling and exploration, tugs, pusher craft, research and survey vessels, dredgers, naval vessels or vessels used solely for non-commercial purposes; (c) port means a place having facilities for merchant ships to moor and to load or unload cargo or to disembark or embark passengers to or from vessels; (d) nationality of the maritime transport operator means that corresponding to the country in which the effective centre of the transport operators commercial activity is located; (e) maritime transport operator means any person by whom or on behalf of whom a contract for the transport of goods or persons by sea is concluded with a shipper or a passenger. Article 3 Data collection characteristics 1. Member States shall collect data relating to: (a) cargo and passenger information; (b) information on the vessel. Vessels with a gross tonnage of less than 100 may be excluded from the data collection. 2. The characteristics of the data collection, namely the statistical variables in each domain and the nomenclatures for their classification, as well as their periodicity of observation, are set out in Annexes I to VIII. 3. The data collection shall be based, in so far as possible, on available sources, limiting the burden on respondents. 4. The Commission shall adapt the data collection characteristics and the content of Annexes I to VIII to economic and technical developments in so far as such adaptation does not involve a substantial increase in cost for the Member States and/or in the burden on respondents. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3). Article 4 Ports 1. For the purposes of this Directive, the Commission shall draw up a list of ports, coded and classified according to countries and maritime coastal areas. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3). 2. Each Member State shall select from the list referred to in paragraph 1 any port handling more than one million tonnes of goods or recording more than 200 000 passenger movements annually. For each port selected, detailed data are to be provided, in conformity with Annex VIII, for the domains (goods and passengers) in which that port meets the selection criterion, and with summary data, if appropriate, for the other domain. 3. For the ports which are not selected from the list, summary data are to be provided in conformity with Annex VIII, data set A3. Article 5 Accuracy of statistics The methods of collecting data shall be such that Community sea transport statistics display the precision required for the statistical data sets described in Annex VIII. The Commission shall draw up the standards of accuracy. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3). Article 6 Processing of the results of the data collection Member States shall process the statistical information collected pursuant to Article 3, in order to obtain comparable statistics, with the standard of accuracy referred to in Article 5. Article 7 Transmission of the results of the data collection 1. Member States shall transmit the results of the data collection referred to in Article 3 to the Commission (Eurostat), including the data declared confidential by the Member States pursuant to domestic legislation or practice concerning statistical confidentiality, in accordance with Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (5). 2. The results shall be transmitted in accordance with the structure of the statistical data sets defined in Annex VIII. The technical details for transmission of the results shall be specified in accordance with the management procedure referred to in Article 10(2). 3. The transmission of the results shall take place within five months of the end of the period of observation for data of quarterly periodicity and within eight months for data of annual periodicity. The first transmission shall cover the first quarter of 1997. Article 8 Reports Member States shall provide the Commission (Eurostat) with all relevant information on the methods used in compiling the data. They shall also forward details of substantial changes in the methods used to collect the data. Article 9 Dissemination of statistical data The Commission (Eurostat) shall disseminate appropriate statistical data with a periodicity comparable to that of the results transmitted. The arrangements for publication or dissemination of the statistical data by the Commission (Eurostat) shall be adopted in accordance with the management procedure referred to in Article 10(2). Article 10 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee set up by Regulation (EC) No 223/2009. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 11 Communication of national provisions Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive. Article 12 Repeal Directive 95/64/EC, as amended by the acts listed in Annex IX, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directive set out in Annex IX, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex X. Article 13 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 14 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 6 May 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. KOHOUT (1) Opinion of the European Parliament of 21 October 2008 (not yet published in the Official Journal) and Council Decision of 23 April 2009. (2) OJ L 320, 30.12.1995, p. 25. (3) See Annex IX, Part A. (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 87, 31.3.2009, p. 164. ANNEX I VARIABLES AND DEFINITIONS 1. Statistical Variables (a) Cargo and passenger information  Gross weight of goods in tonnes,  type of cargo, according to the nomenclature shown in Annex II,  description of the goods, using the nomenclature shown in Annex III,  reporting port,  direction of movement, whether inwards or outwards,  for inward cargo: the port of loading (i.e. the port in which the cargo was loaded on to the ship in which it arrived in the reporting port) using individual ports in the European Economic Area (EEA) countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  for outward cargo: the port of unloading (i.e. the port in which the cargo is to be unloaded from the ship in which it left the reporting port) using individual ports in the EEA countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  number of passengers starting or finishing a voyage as well as number of cruise passengers on a cruise passenger excursion. For goods carried in containers or ro-ro units, the following additional particulars shall be provided:  total number of containers (with and without cargo),  number of containers without cargo,  total number of mobile (ro-ro) units with and without cargo,  number of mobile (ro-ro) units without cargo. (b) Information on the vessel  Number of vessels;  deadweight of vessels or gross tonnage;  country or territory of registration of vessels, using the nomenclature shown in Annex V;  type of vessels, using the nomenclature shown in Annex VI;  size of vessels, using the nomenclature shown in Annex VII. 2. Definitions (a) Freight container means an article of transport equipment: 1. of a permanent nature and accordingly strong enough to be suitable for repeated use; 2. specially designed to facilitate the carriage of goods by one or more modes of transport, without intermediate reloading; 3. fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another; 4. so designed as to be easy to fill and empty; 5. having a length of 20 feet or more. (b) Ro-ro unit means wheeled equipment for carrying cargo, such as a truck, trailer or semi-trailer, which can be driven or towed on to a vessel. Port or ships' trailers are included in this definition. Classifications should follow United Nations ECE Recommendation No 21 Codes for types of cargo, packages and packaging materials. (c) Container cargo means containers with or without cargo which are lifted on or off the vessels which carry them by sea. (d) Ro-ro cargo means goods, whether or not in containers, on ro-ro units, and ro-ro units which are rolled on and off the vessels which carry them by sea. (e) Gross weight of goods means the tonnage of goods carried, including packaging but excluding the tare weight of containers or ro-ro units. (f) Deadweight (DWT) means the difference in tonnes between the displacement of a ship on summer load-line in water with a specific gravity of 1,025 and the total weight of the ship, i.e. the displacement in tonnes of a ship without cargo, fuel, lubricating oil, ballast water, fresh water and drinking water in the tanks, usable supplies as well as passengers, crew and their possessions. (g) Gross tonnage means the measure of the overall size of a ship determined in accordance with the provisions of the International Convention on Tonnage Measurement of Ships, 1969. (h) Cruise passenger means a sea passenger making a sea journey on a cruise ship. Passengers on day excursions are excluded. (i) Cruise ship means a passenger ship intended to provide passengers with a full tourist experience. All passengers have cabins. Facilities for entertainment aboard are included. Ships operating normal ferry services are excluded, even if some passengers treat the service as a cruise. In addition, cargo-carrying vessels able to carry a very limited number of passengers with their own cabins are also excluded. Ships intended solely for day excursions are also excluded. (j) Cruise passenger excursion means a short visit by a cruise passenger to a tourist attraction associated with a port while retaining a cabin on board. ANNEX II TYPE OF CARGO CLASSIFICATION Category (1) Code 1 digit Code 2 digits Description Tonnage Number Liquid bulk 1 1X Liquid bulk goods (no cargo unit) X 11 Liquefied gas X 12 Crude oil X 13 Oil products X 19 Other liquid bulk goods X Dry bulk 2 2X Dry bulk goods (no cargo unit) X 21 Ores X 22 Coal X 23 Agricultural products (e.g. grain, soya, tapioca) X 29 Other dry bulk goods X Containers 3 3X Large containers X (2) X 31 20 ft freight units X (2) X 32 40 ft freight units X (2) X 33 Freight units > 20 ft and < 40 ft X (2) X 34 Freight units > 40 ft X (2) X Roll-on roll-off (self-propelled) 5 5X Mobile self-propelled units X X 51 Road goods vehicles and accompanying trailers X (2) X 52 Passenger cars, motorcycles and accompanying trailers/caravans X (3) 53 Passenger buses X (3) 54 Trade vehicles (including import/export motor vehicles) X X (3) 56 Live animals on the hoof X X (3) 59 Other mobile self-propelled units X X Roll-on roll-off (non-self-propelled) 6 6X Mobile non-self-propelled units X X 61 Unaccompanied road goods trailers and semi-trailers X (2) X 62 Unaccompanied caravans and other road, agricultural and industrial vehicles X (3) 63 Rail wagons, shipborne port-to-port trailers, and shipborne barges engaged in goods transport X (2) X 69 Other mobile non-self-propelled units X X Other general cargo (including small containers) 9 9X Other cargo, not elsewhere specified X 91 Forestry products X 92 Iron and steel products X 99 Other general cargo X (1) These categories are consistent with United Nations ECE Recommendation No 21. (2) The quantity recorded is the gross weight of the goods including packaging but excluding the tare weight of containers and ro-ro units. (3) Only total number of units. ANNEX III NST 2007 Division Description 01 Products of agriculture, hunting, and forestry; fish and other fishing products 02 Coal and lignite; crude petroleum and natural gas 03 Metal ores and other mining and quarrying products; peat; uranium and thorium 04 Food products, beverages and tobacco 05 Textiles and textile products; leather and leather products 06 Wood and products of wood and cork (except furniture); articles of straw and plaiting materials; pulp, paper and paper products; printed matter and recorded media 07 Coke and refined petroleum products 08 Chemicals, chemical products, and man-made fibres; rubber and plastic products; nuclear fuel 09 Other non-metallic mineral products 10 Basic metals; fabricated metal products, except machinery and equipment 11 Machinery and equipment n.e.c.; office machinery and computers; electrical machinery and apparatus n.e.c.; radio, television and communication equipment and apparatus; medical, precision and optical instruments; watches and clocks 12 Transport equipment 13 Furniture; other manufactured goods n.e.c. 14 Secondary raw materials; municipal wastes and other wastes 15 Mail, parcels 16 Equipment and material utilised in the transport of goods 17 Goods moved in the course of household and office removals; baggage transported separately from passengers; motor vehicles being moved for repair; other non-market goods n.e.c. 18 Grouped goods: a mixture of types of goods which are transported together 19 Unidentifiable goods: goods which for any reason cannot be identified and therefore cannot be assigned to groups 01-16 20 Other goods n.e.c. ANNEX IV MARITIME COASTAL AREAS The nomenclature to be used is the Geonomenclature (the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States, drawn up in accordance with Article 9 of Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (1)) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the abovementioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries which are divided into two or more maritime coastal areas, which are identified by a fourth digit other than zero (from 1 to 7), as below: Code Maritime coastal areas FR01 France: Atlantic and North Sea FR02 France: Mediterranean FR03 French overseas departments: French Guiana FR04 French overseas departments: Martinique and Guadeloupe FR05 French overseas departments: RÃ ©union DE01 Germany: North Sea DE02 Germany: Baltic DE03 Germany: Inland GB01 United Kingdom GB02 Isle of Man GB03 Channels Islands ES01 Spain: Atlantic (North) ES02 Spain: Mediterranean and Atlantic (South), including the Balearic and Canary Islands SE01 Sweden: Baltic SE02 Sweden: North Sea TR01 Turkey: Black Sea TR02 Turkey: Mediterranean RU01 Russia: Black Sea RU02 Russia: Baltic RU03 Russia: Asia MA01 Morocco: Mediterranean MA02 Morocco: West Africa EG01 Egypt: Mediterranean EG02 Egypt: Red Sea IL01 Israel: Mediterranean IL02 Israel: Red Sea SA01 Saudi Arabia: Red Sea SA02 Saudi Arabia: Gulf US01 United States of America: Atlantic (North) US02 United States of America: Atlantic (South) US03 United States of America: Gulf US04 United States of America: Pacific (South) US05 United States of America: Pacific (North) US06 United States of America: Great Lakes US07 Puerto Rico CA01 Canada: Atlantic CA02 Canada: Great Lakes and Upper Saint Lawrence CA03 Canada: West Coast CO01 Colombia: North Coast CO02 Colombia: West Coast With the additional codes ZZ01 Offshore installations ZZ02 Aggregates and not elsewhere specified (1) OJ L 118, 25.5.1995, p. 10. ANNEX V NATIONALITY OF REGISTRATION OF VESSELS The nomenclature to be used is the Geonomenclature (the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States drawn up in accordance with Article 9 of Regulation (EC) No 1172/95) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the above-mentioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries with more than one register which are identified by a fourth digit other than zero, as below: FR01 France FR02 French Antarctic Territory (including the Kerguelen Islands) IT01 Italy  first register IT02 Italy  international register GB01 United Kingdom GB02 Isle of Man GB03 Channel Islands GB04 Gibraltar DK01 Denmark DK02 Denmark (DIS) PT01 Portugal PT02 Portugal (MAR) ES01 Spain ES02 Spain (Rebeca) NO01 Norway NO02 Norway (NIS) US01 United States of America US02 Puerto Rico ANNEX VI TYPE OF SHIP CLASSIFICATION (ICST-COM) Type Ship categories included 10 Liquid bulk Oil tanker Chemical tanker LG tanker Tanker barge Other tanker 20 Dry bulk Bulk/oil carrier Bulk carrier 31 Container Full container 32 Specialised Barge carrier Chemical carrier Irradiated fuel Livestock carrier Vehicle carrier Other specialised 33 General cargo, non-specialised Reefer Ro-ro passenger Ro-ro container Other ro-ro cargo Combination carrier general cargo/passenger Combination carrier general cargo/container Single-decker Multi-decker 34 Dry cargo barge Deck barge Hopper barge Lash-seabee barge Open dry cargo barge Covered dry cargo barge Other dry cargo barge nes 35 Passenger Passenger (excluding cruise passengers) 36 Cruise Passenger Cruise ships only 41 Fishing Fish catching (1) Fish processing (1) 42 Offshore activities Drilling and exploration (1) Offshore support (1) 43 Tugs Tugs (1) Pusher craft (1) 49 Miscellaneous Dredgers (1) Research/survey (1) Other vessel nes (1) XX Unknown Unknown type of vessel (1) Not covered by this Directive. ANNEX VII VESSEL SIZE CLASSES in deadweight (DWT) or in gross tonnage (GT) This classification applies only to vessels with a gross tonnage of 100 or more. Class Lower limit Upper limit DWT GT DWT GT 01  100 up to 499 up to 499 02 500 500 999 999 03 1 000 1 000 1 999 1 999 04 2 000 2 000 2 999 2 999 05 3 000 3 000 3 999 3 999 06 4 000 4 000 4 999 4 999 07 5 000 5 000 5 999 5 999 08 6 000 6 000 6 999 6 999 09 7 000 7 000 7 999 7 999 10 8 000 8 000 8 999 8 999 11 9 000 9 000 9 999 9 999 12 10 000 10 000 19 999 19 999 13 20 000 20 000 29 999 29 999 14 30 000 30 000 39 999 39 999 15 40 000 40 000 49 999 49 999 16 50 000 50 000 79 999 79 999 17 80 000 80 000 99 999 99 999 18 100 000 100 000 149 999 149 999 19 150 000 150 000 199 999 199 999 20 200 000 200 000 249 999 249 999 21 250 000 250 000 299 999 299 999 22  ¥ 300 000  ¥ 300 000   NB: If vessels with a gross tonnage of less than 100 were to be included pursuant to this Directive, they would be allocated class code 99. ANNEX VIII STRUCTURE FOR STATISTICAL DATA SETS The data sets specified in this Annex define the periodicity for the maritime transport statistics required by the Community. Each data set defines a cross-classification of a limited set of dimensions at different levels of the nomenclatures, aggregated across all other dimensions, for which statistics of good quality are required. The conditions for collecting data set B1 shall be decided by the Council on a proposal from the Commission in the light of the results of the pilot study carried out during a three-year transitional period, as provided for in Article 10 of Directive 95/64/EC and concerning the feasibility and the cost to Member States and to the respondents of collecting those items of information. SUMMARY AND DETAILED STATISTICS  The data sets to be provided for selected ports for goods and passengers are A1, A2, B1, C1, D1, E1, F1 and/or F2,  The data sets to be provided for selected ports for goods but not for passengers are A1, A2, A3, B1, C1, E1, F1 and/or F2,  The data sets to be provided for selected ports for passengers but not for goods are A3, D1, F1 and/or F2,  The data set to be provided for selected ports and for ports which are not selected (for either goods or passengers) is A3, Data set A1 : Seaborne transport in the main European ports by port, type of cargo and relation Periodicity : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Data: Gross weight of goods in tonnes. Data set A2 : Non-unit-load seaborne transport in the main European ports, by port, type of cargo and relation Periodicity : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo, (non-unit-load only) Annex II (subcategories 1X, 11, 12, 13, 19, 2X, 21, 22, 23, 29, 9X, 91, 92 and 99) Data: Gross weight of goods in tonnes. Data set A3 : Data required for both selected ports and ports for which detailed statistics are not required (see Article 4(3)) Periodicity : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A3 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric All ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Data: Gross weight of goods in tonnes. Number of passengers (excluding cruise passengers). Number of cruise passengers starting and ending a cruise. Number of cruise passengers on cruise passenger excursion: direction: inwards (1) only - (optional). Data set B1 : Seaborne transport in the main European ports, by port, type of cargo, goods and relation Periodicity : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric B1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Commodity Two-character alphanumeric Goods nomenclature, Annex III Data: Gross weight of goods in tonnes. Data set C1 : Unit-load seaborne transport in the main European ports, by port, type of cargo, relation and loaded status Periodicity : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric C1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (container, ro-ro only) Annex II (subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 63 and 69) Data: Gross weight of goods in tonnes (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 54, 56, 59, 6X, 61, 62, 63 and 69). Number of units (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 63 and 69). Number of units without cargo (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 59, 6X, 61, 63 and 69). Data set D1 : Passenger transport in the main European ports, by relation and nationality of registration of vessel Periodicity : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric D1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Nationality of registration of vessel Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Number of passengers excluding cruise passengers starting and ending a cruise and cruise passengers on excursion Data set E1 : Seaborne transport in the main European ports, by port, type of cargo, relation and nationality of registration of vessels Periodicity : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric E1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Nationality of registration of vessel Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Gross weight of goods in tonnes. Data set F1 : European port vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on cruise passenger excursion) Periodicity : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel DWT Two-character alphanumeric Deadweight size classes, Annex VII Data: Number of vessels; Deadweight of vessels in tonnes. Data set F2 : European port vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on cruise passenger excursion) Periodicity : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel GT Two-character alphanumeric Gross tonnage size classes, Annex VII Data: Number of vessels; Gross tonnage of vessels. ANNEX IX PART A Repealed Directive with list of its successive amendments (referred to in Article 12) Council Directive 95/64/EC (OJ L 320, 30.12.1995, p. 25). Commission Decision 98/385/EC (OJ L 174, 18.6.1998, p. 1). only Article 3 Commission Decision 2000/363/EC (OJ L 132, 5.6.2000, p. 1). only Article 1 Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). only point 20 of Annex II Commission Decision 2005/366/EC (OJ L 123, 17.5.2005, p. 1). only Article 1 Commission Regulation (EC) No 1304/2007 (OJ L 290, 8.11.2007, p. 14). only Article 1 PART B Time limit for transposition into national law (referred to in Article 12) Directive Time limit for transposition 95/64/EC 31 December 1996 ANNEX X CORRELATION TABLE Directive 95/64/EC This Directive Article 1 Article 1 Article 2(1), first subparagraph Article 2, point (a), first subparagraph Article 2(1), second subparagraph, points (a) and (b) Article 2, point (a), second subparagraph, points (i) and (ii) Article 2(1), third subparagraph Article 2, point (a), third subparagraph Article 2(2) to (5) Article 2, points (b) to (e) Article 3 Article 3 Article 4(1) Article 4(1) Article 4(2), first subparagraph Article 4(2), first subparagraph Article 4(2), second subparagraph  Article 4(2), third subparagraph Article 4(2), second subparagraph Article 4(3) Article 4(3) Articles 5, 6 and 7 Articles 5, 6 and 7 Article 8(1) Article 8 Article 8(2)  Article 9 Article 9 Article 10  Article 11  Article 12  Article 13(1) and (2) Article 10(1) and (2)  Article 10(3) Article 13(3)  Article 14(1)  Article 14(2) Article 11  Article 12 Article 15 Article 13 Article 16 Article 14 Annexes I to VIII Annexes I to VIII  Annex IX  Annex X